SHAW, J., Dissents.  I respectfully dissent from the decision of the majority to reverse this conviction based upon the state's efforts to introduce and characterize certain statements the defendant made to law enforcement officers.  Considering the total record before us, I take particular exception to the conclusion of the majority that in the absence of any defense objection, the state's actions constitute plain error.
Contrary to the premise relied upon by the majority in reaching its decision, the case before us cannot be classified simply as one of improper comment upon post-arrest or post-Miranda silence. The defendant here was not under arrest at the time of the statements and he was not silent.  He made several remarks upon first hearing the police relay the allegations his daughter had made against him, to the effect that he could not understand why his daughter would say such things and that he needed to speak with his wife and attorney.
There is no argument raised by counsel or the majority of this court that these statements were obtained in violation of the defendant'sMiranda rights or were otherwise inadmissible in any respect.  In fact, there is nothing in these statements that makes them inherently indicative of guilt. On the contrary, it could just as easily be argued that the defendant's reaction was one that any innocent person might have if suddenly confronted with such serious and alarming allegations at a police station — which no doubt explains the failure of defense counsel to object to them.
I do not endorse the prosecution strategy of commenting and speculating as to what else the defendant should have said or in particular, implying that his mention of an attorney was indicative of guilt.  As correctly noted by the majority, both of these areas are fraught with peril of reversible error in the right circumstance.  However, the statements actually made in this case were plainly ambiguous and as such, were open to characterization and argument by both sides for whatever persuasive effect they may have at trial, which is essentially what happened here.
Nevertheless, even assuming that some of the testimony elicited by the state or comments of the prosecution constituted error, I do not believe any of these matters rise to the level of plain error.  In the first instance, as recited by the majority under the seventh assignment of error, the direct evidence of sexual abuse in this case was extensive, including a college-age victim who testified to multiple incidents of sexual abuse involving at least three different levels of *Page 728 
criminal sexual activity over an eleven year period.  More specifically, while the majority does not mention it, examination of the record reveals that in addition to the statements to the police and his ex-wife noted earlier, the defendant also wrote a letter to his daughter which was introduced into evidence.  All of these statements, whether to the police, his ex-wife or to his daughter in the letter were similarly ambiguous and hence, susceptible to a permissible argument that they were or were not indicative of the defendant's guilt.
In the context of these different statements and the extensive direct testimony of the victim in this case, I do not believe that the prosecution's additional argument at trial, that on at least one of these three occasions, something more would have been said by any "innocent" man, while perhaps an imprudent and risky tactic, in any sense rises to the level of plain error.  I would affirm the judgment of conviction and sentence entered in the trial court in all respects.